NOT FOR PUBLICATION                           FILED
                                                                          SEP 15 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBRA BERRY,                                    No. 19-16932

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00411-LJO-EPG

 v.
                                                MEMORANDUM*
YOSEMITE COMMUNITY COLLEGE
DISTRICT, a Public Educational Institution,
Junior College; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Debra Berry appeals pro se from the district court’s judgment dismissing her

42 U.S.C. § 1983 action alleging constitutional claims. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.

2002). We affirm.

      The district court did not abuse its discretion by dismissing Berry’s action

after Berry failed to comply with the district court’s order to pay monetary

sanctions. See Pagtalunan, 291 F.3d. at 642 (discussing factors to be considered

before dismissing an action for failure to prosecute or failure to comply with a

court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (“[I]t is not

required that the district court make explicit findings in order to show that it has

considered these factors . . . we may review the record independently to determine

if the district court has abused its discretion”).

      Berry forfeited her opportunity to appeal the magistrate judge’s order

granting in part defendants’ motion to compel because she did not file an objection

to the magistrate judge’s order. See Simpson v. Lear Astronics Corp., 77 F.3d

1170, 1174 (9th Cir. 1996) (“[A] party who fails to file timely objections to a

magistrate judge’s nondispositive order with the district judge to whom the case is

assigned forfeits its right to appellate review of that order.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United




                                            2                                     19-16932
States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Appellees’ request to strike the exhibits to the opening brief, set forth in the

answering brief, is denied.

      AFFIRMED.




                                           3                                    19-16932